Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018   3:181:19-cv-00017-WES-LDA
                             PM                                Document 1-1 Filed 01/16/19 Page 1 of 12 PageID #: 4
Envelope: 1778870
Reviewer: Lynn G.



                   STATE OF RHODE ISLAND                                                            SUPERIOR COURT
                   PROVIDENCE, S.C.


                                                                                      CA NO:
                   ANTHONY AMBROSINO,
                                                                                   PLAINTIFF DEMANDS TRIAL BY JURY
                   Plaintiff,


                            vs.


                   BULLARD ABRASIVES,                  INC.,

                   Defendant.




                                                                   COMPLAINT

                           This action    is   commenced by     ANTHONY AMBROSINO (hereinaﬁer “Plaintiff”) against
                  BULLARD ABRASIVES, INC.                  (hereinafter “Defendant”) to      remedy and seek     relief for

                                                                                                                     '
                  unlawful employment practices arising under The Rhode Island Whistleblowers Protection Act,


                  R.I.   Gen.   Law   § 28-50-1, et seq.   (“WPA”).




                                                                      PARTIES

             1.   Plaintiff presently resides in the city        of Coventry, county of Kent, within the State of Rhode

                  Island and formerly      worked     for Defendant at   its   Lincoln,   Rhode   Island location.


            2.    Bullard Abrasives, Inc.        is   a domestic proﬁt corporation doing business in the State 0f             Rhode

                  Island with a principal place of business located in the city of Lincoln, county of Providence,


                  within the State of Rhode Island.


                                                         JURISDICTION AND VENUE

            3.    This Court has jurisdiction over the Plaintiffs claims pursuant to R.I.G,L. § 42-46-8.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018   3:181:19-cv-00017-WES-LDA
                             PM                                    Document 1-1 Filed 01/16/19 Page 2 of 12 PageID #: 5
Envelope: 1778870
Reviewer: Lynn G.



            4.    Venue   is   proper in accordance with R.I.G.L. § 9-4—3 insofar as the Defendant resides in the


                  County of Providence.


                                                                 FACTUAL ALLEGATIONS

                  On   or around August 2, 2016, Plaintiff interviewed with Bullard Abrasives (“Defendant”),


                  speciﬁcally with Hector and Craig                 who   are leadership at Defendant.


                  During the interview, they walked around the plant and Plaintiff raised issues regarding machine


                  guarding and safety.


                  During the interview,            it   was   verbally agreed   upon   that   improvements would be made to machine

                  guarding and safety.


                  During the interview, Hector and Craig admitted                      to safety violations reported   by   Plaintiff.



                  On   or around August 9, 2016, Plaintiff began working at Defendant and                          was introduced        to


                  George who was running maintenance                      at the time.


            10.   At the time          Plaintiff   began working, he received no safety training or information regarding

                  procedures.      _




            11.   During       Plaintiff‘s ﬁrst         few weeks of work, he learned there was very few                safety protocols


                  implemented.


            12.   For example, there was no training provided                     to   employees with respect to hazardous energy

                  sources and the lock-out-tag-out procedures.


            13.   Further, Plaintiff learned that there                  was no system or protocol          for handling heavy-duty,


                  dangerous machinery and each employee handled the machinery differently.


            14.   The heavy~duty, dangerous machinery included multi-ton presses and grinding machines.

            15.   Some of       the heavy—duty, dangerous machinery                    was    also lacking proper guarding to protect


                  against the injury of employees                and   contractors.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018   3:181:19-cv-00017-WES-LDA
                             PM                               Document 1-1 Filed 01/16/19 Page 3 of 12 PageID #: 6
Envelope: 1778870
Reviewer: Lynn G.



            16.   During the ﬁrst few weeks, Plaintiff learned about an employee or contactor                                  who had      lost the



                  end of his middle ﬁnger on his right hand;                it   was amputated by press            6.



            17.   On or around        September   12,   2016, Plaintiffs primary focus was bringing press 6 online.


            l8.   Plaintiff   worked with Wolfgang, the programmer,                          to get the    machine operational by March of

                  2017.


            19.   Plaintiff reported to      Hector several times about adding protective equipment/processes to the


                  machinery including adding guarding to the machinery.


           20.    Each time Plaintiffreported         to   Hector the need for increases                 in safety for   equipment or processes,


                  Plaintiff was redirected      by Hector      to   perform alternate work.


           21.    Plaintiff   began talking    to the production supervisors                   and other mechanics about the machinery

                  and   their responses     were "they     will never take the               machines    down to   let   you do   that."



           22.    During the commissioning ofpress                 6,   one ofthe board members/ co-owners, Richard Whyte                       Sr.,



                  stated he    was worried about           the operator of the machine having her hands near the                            moving

                  machine.


           23.    Hector responded, "this       is   how it   is   done on       all   the presses."


            24.   In or around February 2017, Plaintiff                 was asked       to   automate a glue press,


            25.   Plaintiff insisted    on a purchase of two-hand controls                     for the   machine to increase      safety.


           26.    Hector expressed displeasure with Plaintiff request for the purchase.


           27.    Aﬁer an unpleasant         interaction with Hector, Plaintiff was ﬁnally allowed to purchase the two-


                  hand    controls.


           28.    Around      this   same   time, Plaintiff again reported to Hector that guarding                          was needed      for the


                  machinery because of the safety risk and lack of compliance with safety laws.

           29.    Hector responded to Plaintiff that there would be no guarding provided for machines.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018      1:19-cv-00017-WES-LDA
                        3:18 PM                             Document 1-1 Filed 01/16/19 Page 4 of 12 PageID #: 7
Envelope: 1778870
Reviewer: Lynn G.



           30.    From about March       6,   2017   to   about   May     18,   2017,   Plaintiff‘s   work was changed from almost

                  exclusively    work on the   presses; instead Plaintiff         was assigned        to a test stand upgrade.


           31.    During that time, Plaintiff witnessed Madri, the ﬂoor supervisor opening a gallon of a new


                  solvent.


           32.    Plaintiff believed that the solvent contained            Meth    Ethel Ketone        (MEK) which was      believed by


                  Plaintiff to   be dangerous and improper.

            33.   Plaintiff   immediately informed Madri of the danger.


              .   Plaintiff also told   Fran Espaseo about the incident            who    told Plaintiff to speak with Hector.


            35.   Plaintiff reported the believed safety violation to Hector.


           36.    Hector again was displeased with Plaintiff‘s safety report.


            37.   Hector responded, “well they used          it   in   Chicago” and took no other action.


            38.   On   or around June 13, 2017, after an accident                 where an employee had          his   hand caught   in a


                  pneumatic forming press, Plaintiff was allowed to                install   two-hand controls on a forming      press.


           39.    Plaintiff again reported the believed                safety violations regarding           guarding to Defendant’s


                  leadership, including Hector.


           40.    After several attempts to report believed safety violations, Plaintiff was treated dismissively and


                  disparagingly by Hector.


           41.    Plaintiff sent   Hector an email on or about June 28, 201 7, with a link to the                OSHA page outlining
                  the guarding requirements for industrial machines.


           42.    Over the next several months        Plaintiff installed        two-hand controls on presses with no guarding.

           43.    As   a result of this action, Plaintiff was treated disparately and poorly                by Hector.

           44.    Hector did not give Plaintiff assignments for two months as retaliation for Plaintiff's safety


                  concerns and reports.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018   3:181:19-cv-00017-WES-LDA
                             PM                                       Document 1-1 Filed 01/16/19 Page 5 of 12 PageID #: 8
Envelope: 1778870
Reviewer: Lynn G.



           45.    From about June              16,   2017   to about    June 26, 2017, Plaintiff was asked to provide an analysis of


                  two of the          presses, press 11        and press       12,   and make a plan for them          to run faster   and more


                  efﬁciently.


           46.    As part ofthat process              Plaintiffreported and suggested remedies for a variety of safety concerns.


           47.    Plaintiff     wrote an analysis to show the inconsistencies in training, material, quality control, and


                  record keeping which needed to be addressed for purposes of safety and compliance.


           48.    As a direct and proximate                 result   of this report, Hector stopped giving Plaintiff work.


           49.    Plaintiff         found himself with time on his hands and believed                    this   was   retaliation for his report


                  about additional safety concerns.


            50.   On    or around June 28, 2017, after the operator of press 6 got a                        hand caught      in the    ﬁber glass

                  station      1,   Plaintiff felt    he had a duty      to address safety issues     of press   6.



            51.   Plaintiff spent the           many    hours translating, identifying, and working on an input output                    list   for


                  press 6.


            52.   The    ﬁrst draft of Plaintiff’s safety report               was   sent to Hector   on or around September           15, 2017.


            53.   On or around September 28, 2017,                    after   a power outage in the plant where Plaintiffphotographed


                  the   emergency         lights out, Plaintiff sent       an email    to   Mark Luka,   the former maintenance manager,


                  with   all   the pictures attached.


           54.    Despite Plaintiff‘s efforts, Defendant                  still   did nothing to remedy the safety issues.


           55.    On    or around October 6, 2017, the analysis of press ll and press 12 that Plaintiff created for


                  Hector was forwarded to Craig Pickle.


           56.    On or around          late   October 20 17, Plaintiff witnessed several additional safety concerns including

                  not being allowed to buy parts required for safety, a mechanic doing electrical work which


                  resulted in improper               work and no      lock-out tag—out completed, and other safety concerns,               many

                  of which were not new.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                  Case
Submitted: 10/30/2018   3:181:19-cv-00017-WES-LDA
                             PM                           Document 1-1 Filed 01/16/19 Page 6 of 12 PageID #: 9
Envelope: 1778870
Reviewer: Lynn G.



           57.   Plaintiff reported these safety concerns to Hector.


           58.   Again, Hector was not pleased with Plaintiffs report and dismissed Plaintiff‘s complaints.


           59.   On or around October 20, 2017, Plaintiffwas           instructed to get      two AbraPress weighing machines

                 running.


           60.   As   the machines      where imported from    Italy, Plaintiff was careful      about the power requirements.


           61.   Hector got upset with Plaintiff when Plaintiff brought the power requirement to his attention.


           62.   Plaintiff was prohibited        from completing his work to make the machine operate safely and when

                 he   later returned to the     machine, Plaintiff found the machine running.


           63.   Scott informed Plaintiff that Hector       had come     to    work on   the machine while Plaintiff    was away

                 from   it.




           64.   This connection done by Hector leﬁ what should have been the neutral wire completely


                 unprotected.


           65.   Again, Plaintiff reported this safety concern to Hector.


           66.   Hector was again dismissive of Plaintiffs reports of concerns.


           67.   Hector responded        "it   works."


           68.   The ﬁnal     draft   of Plaintiff’s safety report was sent    to   Defendant leadership on or around October


                 23, 2017.


           69.   During November of 2017, Plaintiff witnessed more safety violations and concerns such as a


                 pallet fall   on Madri,       the second-shift press 6 operator, Raquel, receiving stiches after being


                 injured in an attempt to         remove a piece of misplaced         glass   from a machine   (the   same type of

                 machine      that resulted in another   employee’s ﬁnger being amputated previously), worn parts               in


                 machines causing malfunction, and other safety concerns.

           70.   Plaintiff again reported said concerns to       no   avail.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                 Case3:18
Submitted: 10/30/2018     1:19-cv-00017-WES-LDA
                             PM                                  Document 1-1 Filed 01/16/19 Page 7 of 12 PageID #: 10
Envelope: 1778870
Reviewer: Lynn G.



           71.     Soon       after that,    Defendant started running extended hours which made remedying safety


                   concerns even harder.


           72.     Plaintiff tried to       work the hours       the machines were      down   but quickly    came      to realize there     was

                   little    Plaintiff   was going   to   be able   to   do solve the numerous, continued safety             issues.


           73.     On    or around       December 27, 2017,         Plaintiff   was asked   to take over for a Billy, the mechanic, to


                   address a problem on press 12.


           74.     Plaintiff believed the eject           was   failing   and the machine was violently popping              at times.


            75.    Plaintiff did his best to correct the            problem but    Plaintiff believed the    problem was worn            tooling.


            76.    The second-shift operator refused               to stop the machine.


            77.    Plaintiff, at this point, after        months of unremedied         safety concerns, felt      it   was   his duty to report


                   the safety violations to an outside agency,               OSHA, since multiple reports to Defendant leadership

                   failed to correct the       many   believed safety violations Plaintiff had witnessed and reported.


            78.    0n or around December 27, 201 7,                 Plaintiff   ﬁled a complaint with   OSHA regarding safety issues

                   in   Defendant’s work environment.


                  79.   On   or around      December       27, 2017, at speciﬁcally 9:34        PM,   Plaintiff also sent         an email     to


                        management/leadership including Hector, Craig, and Richard, once again reporting the safety


                        issues in the    work environment         that    he had frequently voiced throughout his employment.

            80.    In this     same email      Plaintiff reported the retaliatory events           and dismissive treatment he had

                   suffered after Plaintiff had           made   prior reports of believed safety violations.


            81.    In this    same email     Plaintiff reported to management/leadership that              OSHA required guarding on

                   equipment just as Plaintiff had repeatedly reported                 to   management     as a   needed remedy.

            82.    The      reports to   OSHA and the reports to management/leadership                is   a protected activity under the


                   Rhode       Island Whistleblower Protection Act.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                 Case3:18
Submitted: 10/30/2018     1:19-cv-00017-WES-LDA
                             PM                              Document 1-1 Filed 01/16/19 Page 8 of 12 PageID #: 11
Envelope: 1778870
Reviewer: Lynn G.



           83.    The email    also included reported violation          of20 C.F.R.     5 1 6.4,   which requires up-to-date postings

                  for    minimum wage, which        is   a protected activity under the       FLSA,      specifically § 21 8(a)(c)(5).


            84.   The email speciﬁcally reported             actions by Defendant that Plaintiff believed, under the             FLSA,

                   safety regulations,    and   state law,   were violative of law and regulation.

            85.    On    or around   December     27,    2017   at   11:58    PM,   only 2.5 hours after Plaintiff’s 9:34      PM email

                  reporting    OSHA, FLSA, and           state law/safety regulation violations, Plaintiff          was terminated by

                   email.


            86.    The termination email was        sent   by Craig, President and         CEO of Defendant.

            87.    The email by Craig was harassing and               intimidating.


            88. Speciﬁcally, Craig’s          email stated “[ﬂrom this         moment forward you         are hereby advised that you


                  are barred   from the property unless access           is   pre-authorized by either Hector or me.”


            89. Craig’s email further threatened “[a] charge oftrespass with criminal intent                    and a restraining order

                  will   be sought   if you   come on the property.”

            90.   Upon    information and belief, Defendant was cited by                OSHA.

            91.   The email ﬁnally warned          that “[a]ny actions         by you    t0 disrupt    our business   activities will    be


                  subject to immediate legal action.” (emphasis added).


            92.   As   a direct and proximate result of the unlawful retaliatory treatment and harassment, as well as


                  Plaintiff’s termination, Plaintiff suffered lost              employment, income, and earning capacity; he

                  suffered loss of work-related beneﬁts, privileges, promotions, and status; he suffered other


                  economic harm; he suffered humiliation,                loss   of standing in the community, and harm to his


                  reputation; he suffered        and continues        to suffer     from extreme emotional         distress   and mental


                  anguish resulting in physical injury; and suffered other injuries. All damages continue to date.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                 Case3:18
Submitted: 10/30/2018     1:19-cv-00017-WES-LDA
                             PM                         Document 1-1 Filed 01/16/19 Page 9 of 12 PageID #: 12
Envelope: 1778870
Reviewer: Lynn G.



                                                                COUNT ONE
                                                      RETALIA TOR Y TERMINA TION
                          Violation   ofFair Labor StandardsAct of1938, 29 U.S.C. § 215(a)(3) (FLSA))

           93.Plaintiff incorporates     by reference   ALL Paragraphs      above as     if fully set forth herein.



           94. Defendants are subj ected to the requirements          0f FLSA and therefore Plaintiff was afforded


            protections of 29      USC   § 207(r)   and 29   USC   § 215(a)(3).


           95.    An employer that discriminates      against or discharges an     employee      in retaliation for   an


            employee's complaint or protected conduct related to the              FLSA   is   in Violation   of the FLSA.


           96. Plaintiff exercised his rights       under   FLSA when he    complained about the out of date wage and


            hour posters to the leadership of his company; such a lack of postings                is   a violation of 20   CFR

             5 l 6.4.


           97. In response to Plaintiff exercising his rights       by complaining about the out of date wage and hour

             posters,   Defendant retaliated against Plaintiff by terminating Plaintiffjust a couple hours aﬁer the


             complaint.


           98.Defendant’s actions were in violation of 29           USC   § 215(a)(3).


            99.    But for Defendant’s agents’ retaliatory conduct, Plaintiff would not have been terminated.


            100.Plaintiff experienced the       damages aforesaid         as a proximate result of Defendant’s agents’


                    intentional conduct.



            101. Defendant is vicariously responsible for the acts          and omissions of its agents under Respondeat


                   Superior.


                                                                COUNT TWO
                                          RETALIA TOR Y TREA TMENTAND HARASSMENT
                  Violation    oftlze Rhode Island Whistleblowers’ Protection Act (WPA), R.I. Gen. Law § 28-50-
                                                                    1, et seq.


            102. Plaintiff incorporates     by reference     ALL Paragraphs above as          if fully set forth herein.
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                Case3:18
Submitted: 10/30/2018    1:19-cv-00017-WES-LDA
                             PM                        Document 1-1 Filed 01/16/19 Page 10 of 12 PageID #: 13
Envelope: 1778870
Reviewer: Lynn G.



            103.Plaintiff    was afforded       protections    from   retaliatory   harassment,       disparate   treatment,   and


                termination because of taking part in a protected activity under the            WPA.

            104.Plaintiff engaged in protected conduct           when he      reported what he reasonably believed to be a


                  violation of law, regulation, 0r rule, internally          and externally; by said    acts, Plaintiff exercised



                his rights   under the     WPA.

            105.As a   result   of Plaintiff’ s protected   activity, Plaintiff was subj ected to retaliatory     harassment and


                  other retaliatory treatment by Defendant’s agents in retaliation for the protected acts.


            106.But for Defendant’s agents’ retaliatory conduct, Plaintiff would not have been harassed and


                experienced disparate treatment.


            107.Defendant’s agents’ retaliatory conduct, policies, and practices were intentionally retaliatory,


                  motivated by animus, impermissible and unlawful considerations and violate, inter alia,                   WPA.

            108.Plaintiff experienced the         damages aforesaid as a proximate           result    of Defendant’s agents’


                  intentional conduct.



            109. Defendant      is   vicariously responsible for the acts and omissions of      its   agents under Respondeat


                 Superior.


                                                               COUNT THREE
                                                       RETALIA TORY DISCHARGE
                Violation 0fthe                      l
                                       Rhode Island eistleblowers’ Protection Act (WPA),               R.I.   Gen.   Law § 28-50-
                                                                    I, et seq.


            110. Plaintiffs incorporate      by reference   ALL Paragraphs above as if fully set forth herein.

            111.Plaintiff    was afforded      protections from retaliatory termination because of taking part in a


                protected activity under the       WPA.




                                                                        10
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                Case3:18
Submitted: 10/30/2018    1:19-cv-00017-WES-LDA
                             PM                                 Document 1-1 Filed 01/16/19 Page 11 of 12 PageID #: 14
Envelope: 1778870
Reviewer: Lynn G.



            112.Plaintiff engaged in protected conduct                  when he      reported what he reasonably believed to be a


                    violation of law, regulation, or rule, internally                and    externally;   by said    acts, Plaintiff exercised



                  his rights   under the        WPA.

            113.As a      result    of Plaintiffs protected       activity,   Defendant’s agents terminated            Plaintiff.



            114. But for Defendant’s agents’ retaliatory conduct, Plaintiff would not                         have been terminated.


            115.Defendant’s agents’ retaliatory conduct, policies, and practices were intentionally retaliatory,


                    motivated by animus, impermissible and unlawful considerations and violate, inter                               alia,   WPA.

            116.Plaintiff experienced the               damages aforesaid as a proximate                   result    of Defendant’s agents’


                    intentional conduct.



            117.Defendant           is   vicariously responsible for the acts and omissions of               its    agents under Respondeat


                  Superior.



                                                                 PRAYER FOR RELIEF

                 WHEREFORE,                Plaintiff prays that this Court:


            a.   Order judgment for Plaintiff against Defendant on                   all   Counts of the Complaint and declare              that


                 the practices detailed in this Complaint are unlawful;


            b.   Order, for   all   applicable Counts, that Defendant            make       Plaintiff   whole by awarding appropriate

                 back pay with           interest, front pay,   compensation for      all   other lost   income and beneﬁts, earning

                 capacity, and       all   other relevant entitlements and emoluments;


            c.   Order, for   all   applicable Counts, that Plaintiff be awarded an                amount of money which            will fairly


                 compensate him for her mental anguish, emotional pain and suffering, damage to his reputation,

                 loss   of standing in the community, and other damages incurred;


            d.   Order, for   all   applicable Counts, that the Defendant pay Plaintiﬁ‘s costs and reasonable


                 attomey’s fees resulting from this action;

                                                                                11
Case Number: PC-2018-7796
Filed in Providence/Bristol County Superior Court
                Case3:18
Submitted: 10/30/2018    1:19-cv-00017-WES-LDA
                             PM                                 Document 1-1 Filed 01/16/19 Page 12 of 12 PageID #: 15
Envelope: 1778870
Reviewer: Lynn G.



                 .   Order, for   all   applicable Counts, that the Defendant pay punitive or exemplary damages, as


                     appropriate to punish Defendant for their malicious conduct, recklessness conduct, and/or


                     callous indifference to the statutorily and       common law protected rights of Plaintiff;

             .       Order, for   all   applicable Counts, that Defendant pay post-judgment interest where appropriate


                     and allowable by law;


                 .   Order, for   all   applicable Counts, that Defendant pay pre-judgment interest, including interest for


                     all   damages awarded      to Plaintiff   from the date the cause of action accrued, where appropriate

                     and allowable by law;

                 .   Retain jurisdiction ofthis action to ensure        full   compliance; and

            '.
                     Order, for   all   Counts, such other relief to Plaintiff as    this   Court deems just and proper.


                                                           DEMAND FOR JURY TRIAL
                              PLAINTIFF DEM4NDS A TRIAL BY JURY ONALL ISSUES S0 TRIABLE

                     October 30, 201 8
                                                                          Anthony Ambrosino,
                                                                          By his attorney,

                                                                           /s/   Paige Munro-Delotto
                                                                          Paige Munro-Delotto, Ph.D., Esq. #9291
                                                                          MunIo-Delotto Law, LLC
                                                                          400 Westminster Street, Ste. 200
                                                                          Providence, RI 02903
                                                                          (401) 521-4529
                                                                          (866) 593-9755 (fax)
                                                                          Email: Paige@p_mdlawofﬁces.com
                                                                          Counselfor Plaintiff




                                                                                12
